Citation Nr: 1141253	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  08-04 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for scars, postoperative residuals of bunionectomy of the right foot, currently rated as 10 percent disabling.   

2.  Entitlement to an increased rating for scars, postoperative residuals of bunionectomy of the left foot, currently rated as 10 percent disabling.  

3.  Entitlement to service connection for neurological disability of the right foot, as secondary to service-connected scars, postoperative residuals of bunionectomy of the right foot.       

4.  Entitlement to service connection for neurological disability of the left foot, as secondary to service-connected scars, postoperative residuals of bunionectomy of the left foot.     


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  


INTRODUCTION

The Veteran had active military service from February 1991 to June 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  In September 2011, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  

The issues of entitlement to service connection for neurological disability of the right and left feet, both as secondary to the service-connected scars of the feet, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  With respect to the Veteran's service-connected scars, postoperative residuals of bunionectomy of the right foot, the Veteran is already in receipt of the maximum disability evaluation of 10 percent under the then-extant and applicable provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804 (2007) for scars that are superficial and tender on examination; there is no evidence of an unstable or deep scar or of functional impairment that is not already separately service connected.   

2.  With respect to the Veteran's service-connected scars, postoperative residuals of bunionectomy of the left foot, the Veteran is already in receipt of the maximum disability evaluation of 10 percent under the then-extant and applicable provisions of Diagnostic Code 7804 for scars that are superficial and tender on examination; there is no evidence of an unstable or deep scar or of functional impairment that is not already separately service connected.   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for scars, postoperative residuals of bunionectomy of the right foot, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7 (2011); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2007).   

2.  The criteria for a rating in excess of 10 percent for scars, postoperative residuals of bunionectomy of the left foot, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7 (2011); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353 -23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: (1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and (2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished in August 2006, prior to the appealed from rating decision, along with the subsequent notice provided in September 2007, after the decision that is the subject of this appeal.  With respect to any timing deficiency, the Board notes that the case was subsequently readjudicated in Supplemental Statements of the Case (SSOCs), dated in March 2008, June 2008, and February 2011, and as such, the Veteran has not been prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).   

The Board notes that the United States Court of Appeals for Veterans Claims (Court) had previously held that, with respect to claims for an increased rating, a detailed notice, tailored to the specific aspects of each claim, must be provided under 38 U.S.C.A. § 5103(a).  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) reversed that decision, holding that what is required is generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009); Dingess, 19 Vet. App. at 473.  The Board finds that the August 2006 and September 2007 letters substantially satisfy the current notification requirements for the claims for increased ratings for scars of the feet.  As the Veteran has not indicated any prejudice caused by a content error and no such error is apparent, the Board finds no basis for finding prejudice against the Veteran's appeal of the issues adjudicated in this decision.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (regarding the rule of prejudicial error). 

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary assistance has been provided to the Veteran.  VA informed the Veteran of its duty to assist in obtaining records and supportive evidence, and the Veteran did in fact receive VA examinations in September 2006 and November 2010, which were thorough in nature and adequate for rating purposes.  The Board finds that the medical evidence of record is sufficient to resolve this appeal; VA has no further duty to provide an examination or medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2011). 

The Board recognizes that in the Veteran's June 2007 notice of disagreement (NOD), she maintained that the September 2006 VA examination was inadequate.  According to the Veteran, the examiner from the September 2006 VA examination was impersonal and "did not have [her] best interest at hand."  After she underwent another VA examination in November 2010, she again indicated that the examination was inadequate.  However, the Board notes that the fact that a report of VA examination gives rise to evidence that is adverse to the Veteran's claim does not render such an examination report deficient.  A review of the September 2006 and November 2010 VA examination reports shows that all pertinent complaints, history, and findings were accomplished, and there are no patent defects indicated.  As such, the Board finds the medical evidence of record is sufficient to decide the appeal.

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and her procedural rights have not been abridged.  See Bernard, 4 Vet. App. at 384.   

II.  Factual Background    

The Veteran's service treatment records show that in May 1992, she was diagnosed with painful left bunion and hallux valgus of the left foot.  At that time, she underwent a bunionectomy of the left foot.  The records also show that in October 1992, she was diagnosed with hallux valgus of the right great toe and underwent a bunionectomy of the right great toe. 

In September 1993, the Veteran underwent a VA examination.  At that time, she stated that her residual scars of both feet, status post bilateral bunionectomies, were very tender and that her feet ached.  The physical examination showed that there were three scars on each foot.  There was a two-inch tender vertical scar extending from the upper foot to the lower metatarsophalangeal area.  There were scars medial to each great toe at the first metatarsophalangeal joint, and there was a scar on the dorsum of each foot between the first and second toes.  The diagnosis was status post bilateral bunionectomies with tender scars.         

In a March 1994 rating action, the RO granted service connection for tender residual scars of the right foot, status post bunionectomy of the right foot.  In the same rating action, the RO granted service connection for tender residual scars of the left foot, status post bunionectomy of the left foot.  The RO assigned separate 10 percent disability ratings under Diagnostic Code 7804, effective from July 24, 1993, for each foot.  

A VA examination was conducted in May 2002.  At that time, x-rays taken of the Veteran's feet were reported to show possible early stages of degenerative joint disease of the first metatarsophalangeal joint, bilaterally.  Based on the aforementioned x-rays, the RO, in a September 2002 rating decision, granted service connection for degenerative joint disease of the right and left first metatarsophalangeal joints.  The RO assigned separate 10 percent disability ratings for painful motion of each first metatarsophalangeal joint.   

In August 2006, the Veteran requested that her service-connected scars of both feet be reevaluated for higher ratings.

In September 2006, the Veteran underwent a VA examination.  At that time, she stated that after her in-service bilateral bunionectomies, she continued to have chronic pain in her feet.  She indicated that at present, she had pain on a daily basis.  The pain level was a 5/10, which was exacerbated almost daily to 8/10.  The pain was aggravated by walking and standing.  She reported that she also experienced stiffness, swelling, and lack of endurance.  The Veteran denied any weakness, heat, redness, or fatigability.  According to the Veteran, she wore innersoles that were made at VA and had helped quite a bit to decrease her foot pain.  The Veteran did not have any corrective shoes, brace, cane, or crutches.  She stated that she had previously worked in management for a call service center.  However, she noted that two years ago, she started working as a collector at the United States Postal Service.  The examiner reported that the Veteran had not had any "physician sanctioned lost days over the last 12 months secondary to feet caused by flares or incapacitation."  Upon physical examination of the Veteran's feet, there was pain on range of motion with some limitation.  With respect to the skin examination of the Veteran's right foot, there was a healed scar over the medial dorsum of the mid foot, which was nontender.  There were also scars between the great toe and 2nd toe, that were nontender.  In addition, there was a nontender scar over the left lateral great toe metatarsal joint.  There was tenderness to the great toe, 2nd, 3rd, 4th, and 5th metatarsals to palpation.  There was pain on rising on the toes but no dislocation of any of the right foot joints.  In regard to the skin examination of the Veteran's left foot, there was a nontender scar over the left medial arch and healed nontender scar between the left great toe and the 2nd toe.  There was also a nontender scar over the left lateral MT joint.  There was pain on rising on the toes.  The pertinent diagnoses were right foot status post bunionectomy, with degenerative joint disease, and left foot condition secondary to left bunionectomy.  The examiner characterized the severity of the bilateral foot disabilities as "moderate."     

A VA examination was conducted in November 2010.  At that time, the Veteran stated that she had chronic pain in her feet.  She noted that she worked part-time as a mail collector for the United States Postal Service.  Upon physical examination of the Veteran's feet, there was pain with motion and palpation of the 1st metatarsal cuneiform joint, bilaterally.  In addition, there was instability at the 1st metatarsal cuneiform joint.  There was also tenderness with palpation of the longitudinal medial arch, bilaterally.  X-rays revealed narrowing of the joint space of the first metatarsal bilaterally, left greater than right, but the examiner did not link any of the examination findings to the Veteran's scarring of the feet.

III. Analysis

Disability ratings are determined by the application of VA's SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified in 38 C.F.R. Part 4 (2011), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011). Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with the impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Where entitlement to compensation has already been established and an increase in the severity of the disability is at issue, as in this case, "the relevant temporal focus. . . . is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart v. Mayfield, 21 Vet. App. 505, 509-10 (2007); see also Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this regard, the Court has recognized that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms what would warrant different ratings."  Hart, supra, at 509.

The Veteran's service-connected scars of the right foot and left foot, postoperative residuals of bilateral bunionectomies, have been assigned separate 10 percent disability ratings under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804. This Diagnostic Code is under the schedule of ratings for the skin.  In this regard, the Board notes that by regulatory amendment effective August 30, 2002, substantive changes were made to the schedular criteria for evaluating the skin.  In addition, as of October 23, 2008, revised provisions for evaluating scars were once again enacted.  However, in the new regulations effective as of October 23, 2008, it is noted that the revised provisions are applicable only to claims received on or after October 23, 2008, unless the claimant requests a review under the new provisions.  No request is of record.  Accordingly, given that the Veteran filed her claims for increased ratings in August 2006, these revisions do not apply to the present case.  73 Fed. Reg. 54708 (Sept. 23, 2008).  Rather, the Veteran's claim will be considered solely under the criteria effective as of the date of the claim.  

Under the criteria effective as of August 30, 2002, scars, other than head, face, or neck scars that are deep or cause limited motion are rated under Diagnostic Code 7801.  Where there is evidence of such a scar area or areas exceeding 6 square inches (39 sq. cm.), a 10 percent evaluation will be assigned.  A 20 percent evaluation is warranted where there is evidence of a scar area or areas exceeding 12 square inches (77 sq. cm.).  A 30 percent evaluation is warranted where there is evidence of a scar area or areas exceeding 72 square inches (465 sq. cm.).  A 40 percent evaluation for area or areas exceeding 144 square inches (929 sq. cm.) is assignable.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2007).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 (2007).  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1) (2007).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2) (2007).

Superficial scars (not associated with underlying soft tissue damage) other than on the head, face, or neck, that do not cause limited motion may be assigned a 10 percent rating for area or areas of 144 square inches (929 sq. cm.) or greater.  
38 C.F.R. § 4.118, Diagnostic Code 7802 (2007).

Under the criteria for Diagnostic Code 7803, superficial, unstable scars warrant a 10 percent evaluation.  An unstable scar is one where, for any reason, there is frequent loss of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2007).

Under the criteria for Diagnostic Code 7804, superficial scars, painful on examination, warrant a 10 percent disability rating.  A superficial scar is not one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).

Under the criteria for Diagnostic Code 7805, scars may be rated on the limitation of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).

In the instant case, the Veteran maintains that her service-connected scars of the right foot and left foot are more disabling than currently evaluated.  In this regard, lay statements are considered to be competent evidence when describing symptoms of a disease or disability or an event.  However, symptoms must be viewed in conjunction with the objective medical evidence of record.  

In this case, the RO has assigned the maximum 10 percent evaluation for the service-connected scars of the right foot and for the service-connected scars of the left foot, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).  This is the highest rating available for the Veteran's scars under that diagnostic code, as then drafted.  Thus, given the separate 10 percent disability evaluations assigned to the Veteran's service-connected scars of the right foot and left foot, an increased rating under Diagnostic Code 7804 cannot be awarded for either foot because the maximum award possible under the criteria for that code is currently assigned.

The Board has also considered rating the Veteran's service-connected scars of the right foot and left foot under other potentially appropriate diagnostic codes.  In this regard, the Board finds that there is no evidence that any of the Veteran's service-connected scars of either foot is an unstable scar.  Consequently, a rating under the criteria for Diagnostic Code 7803 is not warranted for either foot.  In addition, a rating is not warranted under Diagnostic Code 7802 because there is no indication that any of the Veteran's service-connected scars of either foot is of an area or areas of 144 square inches or greater.  

With respect to Diagnostic Code 7801, the Board notes that the service-connected scars of the right foot and left foot have been consistently described as well- healed.  Thus, the scars are not deep scars associated with underlying soft tissue damage. Moreover, there is no evidence that any of the Veteran's service-connected scars of either foot exceeds 12 square inches.  As such, Diagnostic Code 7801 is not for application in the instant case.  None of these codes sanction higher, or separate evaluations, based upon multiple scars in the same anatomical area (though recent revisions to Diagnostic Code 7804, inapplicable in the instant case, do reflect this). 

Diagnostic Code 7805 provides that other scars will be rated based on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).  However, the Veteran has already been granted service connection for degenerative joint disease of the right and left first metatarsophalangeal joints, and is receiving separate 10 percent disability ratings for painful motion of each first metatarsophalangeal joint.  The Board notes that the separate 10 percent ratings for painful motion encompass any limitation of motion that the Veteran experiences due to the residuals of her bilateral bunionectomies.  The Board observes that the evaluation of the same disability under various diagnoses is to be avoided.  That is to say that the evaluation of the same manifestation under different diagnoses, a practice known as "pyramiding," is to be avoided.  38 C.F.R. § 4.14.  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  Thus, given that the Veteran is already receiving separate evaluations based upon painful motion, which encompasses limitation of motion, to also evaluate the service-connected scars on that basis would be a violation of the prohibition against pyramiding.  

In light of the above, the Board finds that there is a preponderance of evidence against the claims for evaluations in excess of 10 percent for service-connected scars of the right foot and left foot, postoperative residuals of bilateral bunionectomies.  The Board has considered the doctrine of reasonable doubt; however, because the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application and the claims must be denied. 
 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

At no time during the pendency of these claims has the Veteran's scars of the right foot or left foot met or nearly approximated the criteria for a rating in excess of 10 percent, and staged ratings are not for application.  See Hart, 21 Vet. App. at 505.  

Finally, the Veteran has submitted no evidence showing that her service-connected scars of the right foot and left foot have markedly interfered with her employment status beyond that interference contemplated by the assigned evaluations, and there is also no indication that the scars of the right foot and left foot have necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  The Board observes that the Veteran is currently working part-time as a mail collector.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra- schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Overall, the preponderance of the evidence is against the claims, there is no doubt to be resolved, and increased ratings for scars of the right foot and left foot are not warranted.  See Gilbert, 1 Vet. App. at 53-56; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to a rating in excess of 10 percent for scars, postoperative residuals of bunionectomy of the right foot, is denied.   

Entitlement to a rating in excess of 10 percent for scars, postoperative residuals of bunionectomy of the left foot, is denied.  


REMAND

In this case, the Veteran contends that she has neurological disabilities in both feet that are secondary to her service-connected scars of the right foot and left foot, postoperative residuals of bilateral bunionectomies.  Specifically, she maintains that due to her service-connected scars, she experiences numbness, tingling, and burning in her feet.  She also notes that her feet are hypersensitive to touch and that they swell. 

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c) (2011); see Allen v. Brown, 8 Vet. App. 374 (1995).

The Board notes that the evidence of record shows that the Veteran has been diagnosed with numerous neurological disabilities of the feet.  VA Medical Center (VAMC) outpatient treatment records show that beginning in November 2005, the Veteran has received intermittent treatment for bilateral foot arthralgia.  In addition, in a VA neurological consultation report, dated in July 2010, the Veteran was diagnosed with hyperalgesic sensory neuropathy.  Moreover, as explained below, a private physician, Dr. C.P., has diagnosed the Veteran with complex regional pain syndrome.  

In September 2006, the Veteran underwent a VA examination.  At that time, the examiner stated that the Veteran had localized anesthesia and nerve damage next to and distal to the right and left scars from the mid dorsum of the medial feet and between the toes, that was caused by her in-service bilateral bunionectomies.  The examiner also indicated that the Veteran had a bilateral superficial peroneal injury.  According to the examiner, because that injury was higher than the Veteran's surgeries, it was his opinion that it was not related to the Veteran's surgeries and/or scars of the feet.      

Upon a review of the September 2006 VA examination report, the Board recognizes that the examiner opined that the Veteran had nerve damage in her feet that was caused by her in-service bilateral bunionectomies.  However, the specific diagnosis of such nerve damage is not clear.  In addition, although the examiner opined that the Veteran's superficial peroneal injury was not caused by her service-connected surgeries and/or scars of the feet, the examiner did not address the other pertinent question of whether the Veteran's superficial peroneal injury was aggravated by her surgeries and/or scars of the feet.  Moreover, given that the diagnoses of hyperalgesic sensory neuropathy and complex regional pain syndrome were provided after the September 2006 VA examination was conducted, the examiner did not have the opportunity to address the etiology of the aforementioned disabilities.  Therefore, the Board is of the opinion that a new VA examination should be provided in order to obtain an opinion regarding whether the Veteran has a neurological disability of the right foot and/or left foot that was caused or aggravated by her service-connected scars of the feet.  38 C.F.R. § 3.310.  

In September 2011, while sitting at the RO, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  At that time, she stated that she was submitting a private medical statement from a Dr. C.P., in support of her claim.  She indicated that in the letter, Dr. P. reported that she had a complex regional pain syndrome.  In addition, Dr. P. opined that "it was quite possible" that the Veteran's previous bunion surgery caused the complex regional pain syndrome.  In this regard, the Board observes that although it was noted in the hearing transcript that the aforementioned letter would be associated with the claims file, the evidence of record is negative for such letter.  Moreover, the Veteran also testified that she was receiving treatment for her neurological disabilities from a Dr. J.V.  The Board observes that no medical treatment records from Dr. V. have been associated with the claims file.  Inasmuch as VA is on notice of the existence of the letter and private medical treatment records, they should be obtained prior to the Board's appellate review in this case.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should furnish a notice letter addressing the claims for service connection for neurological disabilities of both feet, as secondary to the service-connected scars of the right foot and left foot, postoperative residuals of bilateral bunionectomies.  Notice of the requirements for secondary service connection claims under 38 C.F.R. § 3.310 should be included.  The Veteran should be requested to provide the names and addresses of all health care providers, VA and non-VA, who treated her for these disorders, to specifically include the addresses of Drs. C.P. and J.V.  The Veteran should also be specifically asked to provide a copy of the letter from Dr. P., that she referred to in the September 2011 videoconference hearing.  After the Veteran has signed the appropriate releases, those reports not already of record should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.

2.  After associating any pertinent, outstanding records with the claims folder, the Veteran should be afforded a VA neurological examination to determine the nature and etiology of any neurological disability of either foot, to specifically include arthralgia, superficial peroneal injury, hyperalgesic sensory neuropathy, and complex regional pain syndrome.  The claims file must be made available and reviewed by the examiner in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed.

After a review of the examination findings and the entire evidence of record, the examiner must answer the following questions: 

a.  Is it at least as likely as not (50 percent or greater degree of probability) that any currently diagnosed neurological disability of either foot, to specifically include arthralgia, superficial peroneal injury, hyperalgesic sensory neuropathy, and complex regional pain syndrome, was caused or aggravated (worsened permanently beyond natural progression) by her service-connected scars of the right foot and left foot, postoperative residuals of bilateral bunionectomies?  If aggravation is found, please state (if possible) the extent of baseline disability existing before the onset of aggravation.

b.  The examiner must comment on the September 2006 VA examination report.  Specifically, does the Veteran have a neurological disability of the feet, characterized as localized anesthesia and nerve damage next to and distal to the right and left scars from the mid dorsum of the medial feet and between the toes, that was caused by her service-connected bilateral bunionectomies and residual scars?       

A complete rationale for all opinions expressed must be provided.

3.  After completion of the above and any additional development deemed necessary, the AMC/RO must then review and re- adjudicate the issues on appeal.  If any such action does not resolve each claim to the Veteran's satisfaction, the RO must provide the Veteran and her representative a supplemental statement of the case and an appropriate period of time must be allowed for response. Thereafter, the case must be returned to this Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


